  CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

Judy Larson, Janelle Mausolf, and Karen     Case No. 17-cv-03835
Reese, individually and on behalf of        (SRN/SER)
themselves and all others similarly
situated,

                     Plaintiffs,

vs.

Allina Health System; the Allina Health
System Board of Directors; the Allina
Health System Retirement Committee;
the Allina Health System Chief
Administrative Officer; the Allina Health
System Chief Human Resources Officer;
Clay Ahrens; John I. Allen; Jennifer
Alstad; Gary Bhojwani; Barbara Butts-
Williams; John R. Church; Laura
Gillund; Joseph Goswitz; Greg
Heinemann; David Kuplic; Hugh T.
Nierengarten; Sahra Noor; Brian
Rosenberg; Debbra L. Schoneman;
Thomas S. Schreier, Jr.; Abir Sen, Sally
J. Smith; Darrell Tukua; Penny Wheeler;
Duncan Gallagher; Christine Webster
Moore; Kristyn Mullin; Steve Wallner;
John T. Knight; and John Does 1–20,

                     Defendants.



  ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
     SETTLEMENT, PRELIMINARILY CERTIFYING A CLASS FOR
   SETTLEMENT PURPOSES, APPROVING FORM AND MANNER OF
       CLASS NOTICE, PRELIMINARILY APPROVING PLAN OF
          ALLOCATION AND SCHEDULING A DATE FOR A
                      FAIRNESS HEARING
     CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 2 of 11



      This Action involves claims for alleged violations of the Employee Retirement

Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”), with respect to the

Allina Health System (“Allina”) 403(b) Retirement Savings Plan and the Allina 401(k)

Retirement Savings Plan (collectively, the “Plans” or “Plan”).1         The terms of the

Settlement are set out in the Settlement Agreement, fully executed as of October 14, 2019,

by counsel on behalf of the Named Plaintiffs and Defendants, respectively.

      Pursuant to the Named Plaintiffs’ Motion for Preliminary Approval of Class

Action Settlement, Preliminary Certification of a Class for Settlement Purposes,

Approving Form and Manner of Class Notice, Preliminarily Approving Plan of

Allocation, and Scheduling a Date for a Fairness Hearing filed on ________________,

2019, the Court preliminarily considered the Settlement to determine, among other things,

whether the Settlement is sufficient to warrant the issuance of notice to members of the

proposed Settlement Class. Upon reviewing the Settlement Agreement and the matter

having come before the Court at the _______________________ hearing, due notice

having been given and the Court having been fully advised in the premises, it is hereby

ORDERED, ADJUDGED, AND DECREED as follows:

      1.     Preliminary Certification of the Settlement Class. In accordance with

the Settlement Agreement, and pursuant to Rules 23(a) and (b)(1) of the Federal Rules of

Civil Procedure, this Court hereby conditionally certifies the following class (“Settlement

Class”):


1
       All capitalized and italicized terms not otherwise defined in this Order shall have
the same meaning as ascribed to them in the Settlement Agreement.

                                            1
     CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 3 of 11



       All current and former participants and beneficiaries (excluding Defendants
       and their Immediate Family Members) of the Allina Health System
       (“Allina”) 403(b) Retirement Savings Plan and the Allina 401(k)
       Retirement Savings Plan at any time between August 18, 2011 and the date
       of this Order.

       2.     Pursuant to the Settlement Agreement, and for settlement purposes only, the

Court preliminarily finds that:

              (a)    as required by FED. R. CIV. P. 23(a)(1), the Settlement Class is

                     ascertainable from records kept with respect to the Plans and from

                     other objective criteria, and the Settlement Class is so numerous that

                     joinder of all members is impracticable.

              (b)    as required by FED. R. CIV. P. 23(a)(2), there are one or more

                     questions of law and/or fact common to the Settlement Class.

              (c)    as required by FED. R. CIV. P. 23(a)(3), the claims of the Named

                     Plaintiffs are typical of the claims of the Settlement Class that the

                     Named Plaintiffs seek to certify.

              (d)    as required by FED. R. CIV. P. 23(a)(4), that the Named Plaintiffs

                     will fairly and adequately protect the interests of the Settlement

                     Class in that: (i) the interests of the Named Plaintiffs and the nature

                     of the alleged claims are consistent with those of the Settlement

                     Class members; and (ii) there appear to be no conflicts between or

                     among the Named Plaintiffs and the Settlement Class.

              (e)    as required by FED. R. CIV. P. 23(b)(1), the prosecution of separate

                     actions by individual members of the Settlement Class would create


                                             2
     CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 4 of 11



                      a risk of: (i) inconsistent or varying adjudications as to individual

                      Settlement Class members that would establish incompatible

                      standards of conduct for the parties opposing the claims asserted in

                      this Action; or (ii) adjudications as to individual Settlement Class

                      members that, as a practical matter, would be dispositive of the

                      interests of the other members not parties to the individual

                      adjudications, or substantially impair or impede the ability of such

                      persons to protect their interests.

              (f)     as required by FED. R. CIV. P. 23(g), Class Counsel are capable of

                      fairly and adequately representing the interests of the Settlement

                      Class, and Class Counsel:             (i) have done appropriate work

                      identifying or investigating potential claims in the Action; (ii) are

                      experienced in handling class actions; and (iii) have committed the

                      necessary resources to represent the Settlement Class.

       3.     The Court preliminarily appoints the Named Plaintiffs Judy Larson, Janelle

Mausolf, and Karen Reese as class representatives for the Settlement Class and Kessler

Topaz Meltzer & Check LLP, Bailey & Glasser LLP, Izard Kindall & Raabe LLP, and

Nichols Kaster, PLLP as Class Counsel for the Settlement Class.

       4.     The Court preliminarily approves the proposed Plan of Allocation, finding

it is fair, reasonable, and adequate.




                                               3
     CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 5 of 11



       5.      Preliminary Approval of Proposed Settlement – The Settlement

Agreement is hereby preliminarily approved as fair, reasonable, and adequate. This

Court preliminarily finds that:

            a) The Settlement was negotiated vigorously and at arm’s-length by counsel

               for the Defendants, on the one hand, and the Named Plaintiffs and Class

               Counsel on behalf of the Settlement Class, on the other hand;

            b) Plaintiffs and Defendants had sufficient information to evaluate the

               settlement value of the Action;

            c) This Action settled after this Court dismissed Named Plaintiffs’ Complaint

               in part;

            d) If the Settlement had not been achieved, Named Plaintiffs and the

               Defendants faced the expense, risk, and uncertainty of extended litigation;

            e) The amount of the Settlement – two million, four hundred and twenty five

               thousand dollars ($2,425,000.00) is fair, reasonable, and adequate, taking

               into account the costs, risks, and delay of trial and appeal. The method of

               distributing the Class Settlement Amount is efficient, relying on

               Defendants’ records and requiring no filing of claims. The Settlement

               terms related to attorneys’ fees do not raise any questions concerning

               fairness of the Settlement, and there are no agreements, apart from the

               Settlement, required to be considered under FED. R. CIV. P. 23(e)(2)(C)(iv).

               The Class Settlement Amount is within the range of settlement values

               obtained in similar cases;


                                                 4
     CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 6 of 11



           f) At all times, the Named Plaintiffs and Class Counsel have acted

             independently of Defendants and in the interest of the Settlement Class;

             and,

      6.     Fairness Hearing – A hearing is scheduled for _____________________

to make a final determination, concerning among other things:

            Whether the Settlement merits final approval as fair, reasonable, and

             adequate;

            Whether the Action should be dismissed with prejudice pursuant to the

             terms of the Settlement;

            Whether the notice method proposed by the Parties: (i) constitutes the best

             practicable notice; (ii) constitutes notice reasonably calculated, under the

             circumstances, to apprise members of the Settlement Class of the pendency

             of the litigation, their right to object to the Settlement, and their right to

             appear at the Fairness Hearing; (iii) is reasonable and constitutes due,

             adequate, and sufficient notice to all persons entitled to notice; and (iv)

             meets all applicable requirements of the Federal Rules of Civil Procedure

             and any other applicable law;

            Whether Class Counsel adequately represented the Settlement Class for

             purposes of entering into and implementing the Settlement;

            Whether the proposed Plan of Allocation should be finally approved; and




                                             5
     CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 7 of 11



            Whether Class Counsel’s application(s) for attorneys’ fees and expenses

              and Case Contribution Awards to the Named Plaintiffs is fair and

              reasonable, and should be approved.

      7.      Class Notice – The Court approves the form of Class Notice attached as

Exhibit A to the Settlement Agreement. The Court finds that such form of notice fairly

and adequately: (a) describes the terms and effects of the Settlement Agreement, the

Settlement, and the Plan of Allocation; (b) notifies the Settlement Class that Class

Counsel will seek attorneys’ fees and litigation costs from the Settlement Fund, payment

of the costs of administering the Settlement out of the Settlement Fund, and for a Case

Contribution Award for the Named Plaintiffs for their service in such capacity; (c) gives

notice to the Settlement Class of the time and place of the Fairness Hearing; and (d)

describes how the recipients of the Class Notice may object to any of the relief requested.

The Parties have proposed the following manner of communicating the notice to

members of the Settlement Class, and the Court finds that such proposed manner is the

best notice practicable under the circumstances. Accordingly, the Court directs that

Class Counsel shall:

            By no later than __________________(Thirty days after entry of this

             Order), cause the Class Notice, with such non-substantive modifications

             thereto as may be agreed upon by the Parties, to be provided by first-class

             mail, postage prepaid, to the last known address of each member of the

             Settlement Class who can be identified through reasonable effort.




                                            6
     CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 8 of 11



              By no later than ______________________(Thirty days after entry of this

                Order), cause the Class Notice to be published on the website identified in

                the Class Notice, www.Allina ERISAsettlement.com, which will also host

                and make available copies of all Settlement-related documents, including

                the Settlement Agreement.

       8.       Petition for Attorney’s Fees and Litigation Costs and Case

Contribution Awards – Any petition by Class Counsel for attorney’s fees, litigation

costs and Case Contribution Awards to the Named Plaintiffs, and all briefs in support

thereof, shall be filed no later than ___________________ (Thirty days before the date of

the Fairness Hearing specified in this Order).

       9.       Briefs in Support of Final Approval of the Settlement – Briefs and other

documents in support of final approval of the Settlement shall be filed no later than

_______________________(Thirty days before the date of the Fairness Hearing

specified in this Order).

       10.      Objections to Settlement – Any member of the Settlement Class or

authorized recipient of any CAFA Notice may file an objection to the fairness,

reasonableness, or adequacy of the Settlement, to any term of the Settlement Agreement,

to the Plan of Allocation, to the proposed award of attorneys’ fees and litigation costs, the

payment of costs of administering the Settlement out of the Settlement Fund, or to the

request for a Case Contribution Award for the Named Plaintiffs. An objector must file

with the Court a statement of his, her, or its objection(s), specifying the reason(s), if any,

for each such objection made, including any legal support and/or evidence that the


                                              7
     CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 9 of 11



objector wishes to bring to the Court’s attention or introduce in support of the

objection(s). The address for filing objections with the Court is as follows:

              Clerk of the Court
              United States District Court, District of Minnesota
              Warren E. Burger Federal Building & United States Courthouse
              316 North Robert Street
              Suite 100
              St. Paul, MN 55101

              Re: Larson, et al. v. Allina Health System, et al.,
                  Civil Action No. 17-cv-03835-SRN/SER (D. Minn)

       The objector or his, her, or its counsel (if any) must file the objection(s) and

supporting materials with the Court no later than _____________ (Fifteen days before

the date of the Fairness Hearing specified in this Order). If an objector hires an attorney

to represent him, her, or it for the purposes of making an objection pursuant to this

paragraph, the attorney must also file a notice of appearance with the Court no later than

__________________ (Fifteen days before the date of the Fairness Hearing specified in

this Order). Any member of the Settlement Class or other Person who does not timely

file a written objection complying with the terms of this paragraph shall be deemed to

have waived, and shall be foreclosed from raising, any objection to the Settlement, and

any untimely objection shall be barred. Any responses to objections shall be filed with

the Court no later than ______________________ (Seven days before the date of the

Fairness Hearing specified in this Order). There shall be no reply briefs.

       11.    Any additional briefs the Parties may wish to file in support of the

Settlement shall be filed no later than _________________________ (Seven days before

the date of the Fairness Hearing specified in this Order).


                                             8
    CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 10 of 11



       12.    Appearance at Final Approval Hearing – Any objector who files and

serves a timely, written objection in accordance with paragraph 10 above may also appear

at the Fairness Hearing either in person or through qualified counsel retained at the

objector’s expense. Objectors or their attorneys intending to appear at the Fairness

Hearing must file a notice of intention to appear (and, if applicable, the name, address,

and telephone number of the objector’s attorney) with the Court by no later than

___________________ (Fifteen days before the date of Fairness Hearing specified in

this Order). Any objector who does not timely file a notice of intention to appear in

accordance with this paragraph shall not be permitted to appear at the Fairness Hearing,

except for good cause shown.

       13.    Notice Expenses – The expenses of printing, mailing, and publishing the

Class Notice required herein shall be paid exclusively from the Settlement Fund.

       14.    Termination of Settlement – This Order shall become null and void, ab

initio, and shall be without prejudice to the rights of the Parties, all of whom shall be

restored to their respective positions as of the day immediately before the Parties reached

agreement to settle the Action, if the Settlement is terminated in accordance with the

terms of the Settlement Agreement.

       15.    Use of Order – This Order is not admissible as evidence for any purpose

against Defendants in any pending or future litigation. This Order shall not be construed

or used as an admission, concession, or declaration by or against Defendants of any

finding of fiduciary status, fault, wrongdoing, breach, omission, violation of law, breach

of duty, mistake, or liability. This Order shall not be construed or used as an admission,


                                            9
    CASE 0:17-cv-03835-SRN-TNL Document 97 Filed 10/16/19 Page 11 of 11



concession, or declaration by or against Named Plaintiffs or the Settlement Class that

their claims lack merit, or that the relief requested in the Action is inappropriate,

improper, or unavailable. This Order shall not be construed or used as an admission,

concession, declaration, or waiver by any Party of any arguments, defenses, or claims he,

she, or it may have, including, but not limited to, any objections by Defendants to class

certification, in the event that the Settlement Agreement is terminated. Moreover, the

Settlement Agreement and any proceedings taken pursuant to the Settlement Agreement

are for settlement purposes only. Neither the fact of, nor any provision contained in, the

Settlement Agreement or its exhibits, nor any actions taken thereunder, shall be construed

as, offered into evidence as, received in evidence as, and/or deemed to be evidence of a

presumption, concession, or admission of any kind as to the truth of any fact alleged or

validity of any claim or defense that has been, could have been, or in the future might be

asserted.

       16.    Jurisdiction – The Court hereby retains jurisdiction for purposes of

implementing the Settlement, and reserves the power to enter additional orders to

effectuate the fair and orderly administration and consummation of the Settlement as may

from time to time be appropriate, and to resolve any and all disputes arising thereunder.

       17.    Continuance of Final Approval Hearing – The Court reserves the right to

continue the Fairness Hearing without further written notice.

       SO ORDERED this ____ day of _________, 2019.

                                          ______________________________
                                          Hon. Susan Richard Nelson
                                          United States District Judge


                                            10
